DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    72
    319
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 05/07/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-17, in the reply filed on 08/10/2021 is acknowledged.    
The examiner also acknowledges applicants election of species, viz., Ex.100, for the examination purpose. However, the response failed to point out or map the variables with elected species of the formula I. In the elected species, it is not clear the structure of linker. Applicants are requested to provide what amino acid corresponds to what variable(s) of the formula (I) in the next response.  
Claims 20 and 22-24 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-17 are examined on merits in this office action. 
Claim objections
Claim 1 is objected to because of the following informalities:  the claim language fails to define L1, L2 and L3. If these are conditional definitions for the Linker, then it should be stated in the claim language. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites at several places the definition of amino acid, viz., ‘containing 1 to 25 carbon- and/or heteroatoms in a single side chain’. First, the side chains of amino acids are well known for amino acids, since several decades, even for high school kids. It is not clear the purpose of this limitation. Second, there is no amino acid with side chain of more than 7 carbon atoms. Therefore, it is impossible to understand this limitation. Accordingly, claim 1 and its dependent claims 2-14 and 16-17 are rendered indefinite.  Or simply say the recited variable [P1-P11, X11-X13 etc.] is a natural amino acid or type of amino acid [acidic or basic or hydrophobic 
Claim 1 also defines variables with single amino acids, and then all possible amino acids, and then group of amino acids, such as alcoholic or aliphatic amino acids etc. WHAT EXACTLY APPLICANTS ARE CLAIMING? A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "preferable" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation, and the claim also recites the narrower statement of the range/limitation. Accordingly, claim 1 and its dependent claims 2-14 and 16-17 are rendered indefinite.  
Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 1-17 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 
(1) the species of the Markush group do not share a single structural similarity,
OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the definition of the structure for following applicants claimed generic formula (I), 

    PNG
    media_image2.png
    333
    341
    media_image2.png
    Greyscale
, based on the variable groups, and the breadth of these groups, the above formula I does not establish a core structure, and consequently it generates divergent species and also divergent generic compounds, and also the species show chemical as well as physical properties. 
Every single group in the above generic compound is a variable, each with multiple definitions, which can produce thousands of conjugates. In addition, there is no established core sequence for the module A and B, and also the linker in the formula I. Therefore, this cannot be considered a “recognizable small class of conjugates". 
In the present case, at least (1), which is the species of the Markush group do not share a single structural similarity, applies.  It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. Moreover, the properties of conjugates are sensitive to the linker moiety as well [see section 6 in He et al, Molecules, 2019, 24, 1855, 1-Lu et al , International Journal of Molecular Sciences, 2016, 17, 561, 1-22]. 
In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use, absent evidence to the contrary. In fact, there is no data shown the claimed conjugate of formula I in the specification. 
It is suggested that applicant amend the claims to contain only proper Markush groupings to the recited generic formula sharing a single structural similarity, wherein the common use shared by the conjugates is a result of the structural similarity essential to the function of the conjugates. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the claimed formula (I). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are listed below:
(A) identify the claim(s) limitations at issue, and
(B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
(A) IDENTIFY THE CLAIM LIMITATIONS AT ISSUE:
The independent claim 1 is drawn to compounds of formula (I) comprising module A and B, optionally linked through the linker. 

At least based on the structural features of module A, which has cross-linking between the variables, which can generate several divergent generic structures. The linker can bind to any variable in the module A. If linker is absent, then module B can bind to any variable in the module A. So, the synthetic methodology involves, peptide synthesis, cyclization of module B, linking module A with module B through the linker, and directly coupling module A with module B.  
The claimed formula (I) comprises several variables, which can generate thousands of compounds or more. However, there is no defined core structure for the claimed formula (I) in the claim(s) or not even defined specific core structure for the modules or linker. Moreover, there exists a cross linking between X14 and X13, P1 and X12, P2 and P11, and P4 and P9, which makes the compounds more complicated, both in the preparative methods and also establishing their common structural properties. Whole specification comprises a redundant/repeated language and does not clearly describe claimed compounds in such a way, so that skilled person can envision the applicants claimed invention. For example, peptide synthesis is known, but linking module A with B through all possible linkers requires specific reaction conditions. The shown examples are limited to two or three similar linkers. 
It appears that the shown examples in the specification are nothing but theoretical description. All it says is peptide P1-P2-P3….P11 or Q1-Q2-Q3-Q4-Q5-Q6-Q7 are synthesized and coupled through the linker L. All of sudden, the specification listed compounds and mentioned that the compounds are prepared according to the above methods. But where is the 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the broadly claimed subject matter, and that variability results in unpredictability or uncertainties, then the specification must describe the possible uncertainties, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 

(B) ESTABLISH A PRIMA FACIE CASE BY PROVIDING REASONS WHY A PERSON SKILLED IN THE ART AT THE TIME THE APPLICATION WAS FILED WOULD NOT HAVE RECOGNIZED THAT THE INVENTOR WAS IN POSSESSION OF THE INVENTION AS CLAIMED IN VIEW OF THE DISCLOSURE OF THE APPLICATION AS FILED:
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The described methods in the specification are theoretical and module A and B, and L are described generically in the examples or methods. No synthesis of any specific species is shown. Though the peptide synthesis is very well established, but there is an unpredictability in the reaction conditions in making all possible compounds of formula (I) with all possible linkers at all possible positions on the module A. Moreover, there are cross-linking in between the variables in module A, and it requires a specific synthetic methodology. There is no universal single method to make all possible compounds of formula (I). 
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
 (B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
The described methods in the specification are theoretical. The module A and B, and L are described generically in the examples or synthetic methods. No synthesis of any specific species is shown. It is not clear the shown MS data in Table 2 describe the structural features of compounds. Though the data is optional, but if there is a variability in the broadly claimed subject matter, and that variability results in unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absenceif , it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
No such description is found in the specification. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
The peptide synthesis is very well established, but if there is an unpredictability in making the conjugates of peptides and the reaction conditions varied based on the nature of variables in the peptides. Moreover, the properties of conjugates are sensitive to the linker moiety as well [see section 6 in He et al, Molecules, 2019, 24, 1855, 1-34; see abstract and conclusion in Lu et al , International Journal of Molecular Sciences, 2016, 17, 561, 1-22]. 
Chen et al. Adv. Drug Deliv. Rev. 65:1357-1369, 2013). 
In view of above evidences, applicants have claimed unlimited compounds of formula (I), though there is a huge variability in the variables and a skilled person in the art can expect unpredictability in the broadly claimed subject matter. There are no physical/chemical/structural features that applicants have tied to claimed subject matter, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed compounds, would be effectively prepared. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure single species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 

Nonstatutory Double Patenting Rejection
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The subject matter claimed in the instant application is fully disclosed and covered in the claims of US patent and since the patent and the claims of instant application are claiming common subject matter, as follows: both the claims of instant application and the claims of US patent are drawn to compounds of formula (I). The variables X12, X13 and X14 in the instant claims are nothing but variables P12, P13 and P14 of US patent. Moreover, the scope of variables overlaps with the scope of defined variables in the US patent. The difference, however, does not constitute a patentable distinct, because claims of US patent simply fall within the scope of instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658